EXHIBIT NO. 10.2



 

 

 

August 1, 2001



 

 

 

 

Ms. Elaine A. Pullen

12 Springside Lane

Sherman, Connecticut 06784



Dear Elaine:



     I am pleased to offer you the position of President of our subsidiary
Gerber Scientific Products, Inc. In this capacity, you will be reporting
directly to me.



     After thorough conversations with the members of our Management Development
and Compensation Committee, we are unanimous in feeling that you will be an
excellent addition to our management team.



     Your base salary will be $225,000 per year. You will be eligible to
participate in the Company's Executive Annual Incentive Bonus Plan (copy
attached). Your bonus target will be 50% of your base salary and you have the
opportunity to earn up to 100% of your base salary. The Executive Bonus is
ordinarily paid in mid-June.



     In addition to your salary, we will pay you a "living allowance" of
$18,000, payable weekly over six months. We will also pay you a "settling in"
allowance on or after January 2, 2002, and we will gross up this amount so that
you receive $18,750 after tax.



     Your base salary will be reviewed again in November 2001, which is when the
Management Development and Compensation Committee will review the compensation
of all Gerber executives.



     As a further incentive, the Company offers stock options to its executives
who are most responsible for the growth and success of the Company and its
subsidiaries. Our Employee Stock Plan is administered by the Management
Development and Compensation Committee. At the Committee's August 30th meeting,
you will be granted options to purchase 30,000 shares of Gerber common stock.
The exercise price will be the closing price of Gerber common stock on that date
and the options will vest in three equal annual installments beginning one year
from the date of grant. You will also be awarded 5,000 restricted shares of
Gerber common stock with three-year cliff vesting. Future stock grants are at
the discretion of the Committee.



     In addition to all other existing Company employee benefits, including
medical, dental, life and disability insurance (as described in the attached
summary), you will be entitled to three (3) weeks vacation per year and as a
highly compensated employee, you will be eligible to participate in Gerber's
deferred compensation program.



     We will recommend to the Board your appointment as a Senior Vice President
of Gerber Scientific, Inc. As such, you will be entitled to Change-in-Control
and executive severance benefits. In the case of a change in control, as a
Senior Vice President you will receive 2.5 years' salary and target bonus. You
will also receive medical benefits during this period. The severance multiple
for a Senior Vice President is 18 months. A sample Change-in-Control Agreement
and a copy of our Severance Policy are enclosed.



     Gerber has a mandatory drug-testing program for all employees. Becket McNab
will help you arrange for this testing prior to your commencement date.



     Gerber Scientific, Inc. offers you this position on the basis of your
business and technical skills that you have demonstrated to us. We expect you to
honor any and all obligations regarding proprietary and confidential information
which you may have obtained from any former employers just as we expect that you
will refrain from disclosing to third parties any confidential and proprietary
information you may learn while employed by Gerber. It is the individual
responsibility of all Gerber employees to fully comply with and to honor all of
their obligations regarding information of confidential or proprietary nature.



     Gerber Scientific is an "at will" employer. This means that your employment
with Gerber is for no fixed term and that either you or Gerber may, at any time
and for any reason, decide to terminate the employment relationship without any
liability to the other.



     On your starting date, please bring with you documents that substantiate
your identity and eligibility for employment in this country (i.e., Social
Security card, birth certificate, driver's license, or a valid passport). This
is a requirement of the Immigration and Control Act.



 

     Elaine, I believe Gerber offers you an exciting and challenging career
opportunity. As we agreed, your employment will commence on August 9, 2001.
Please indicate your acceptance of the terms and conditions of this offer by
signing and returning the enclosed copy of this letter.



Very truly yours,



 

 

Michael J. Cheshire
Chairman and Chief Executive Officer

 

Enclosures



cc:     BQ McNab



 

 

 

Accepted and agreed this 9th day of
August, 2001.



 

_________________________________

Elaine A. Pullen



 

 

 

MEMORANDUM



 

 

 

To:     Elaine A. Pullen



Date:     August 30, 2001



 

     The purpose of this memorandum is to modify the terms of our offer letter
to you dated August 1, 2001, which states, inter alia, that on August 30, 2001,
you will be granted 30,000 shares of Gerber common stock.



     At the August 30, 2001 meeting of the Management Development and
Compensation Committee of the Board of Directors of the Company, senior
management of the Company recommended that you be granted options to purchase
40,000 shares of Gerber's common stock. I am very pleased to advise you that the
Committee approved this recommendation.



     All other terms of our offer letter remain unchanged.



     Please indicate your acceptance of this modification by signing and
returning the enclosed copy of this memorandum.



 

 

 

Michael J. Cheshire



Enclosure



Accepted and Agreed this 7th day of
September, 2001.



 

_________________________________

Elaine A. Pullen